UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6995


DAVID HALL CRUM,

                     Petitioner - Appellant,

              v.

D.L. YOUNG, Warden, FCI Beckley,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Frank W. Volk, District Judge. (5:20-cv-00658)


Submitted: September 2, 2021                                 Decided: September 8, 2021


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Hall Crum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hall Crum, a District of Columbia prisoner, seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and denying relief on Crum’s

28 U.S.C. § 2241 petition. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.    28 U.S.C. § 2253(c)(1)(A).       A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Crum’s informal brief, we

conclude that Crum has not made the requisite showing. See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal. * We


       *
        As to any claim Crum may have raised in the district court regarding the
Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub. L. No. 116-136,
§ 12003(b)(2), 134 Stat. 218 (2020), review is foreclosed by his failure to object to the
(Continued)
                                             2
dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           DISMISSED




magistrate judge’s recommendation to dismiss this claim and by his failure to raise this
claim in his informal brief.

                                           3